            Case 1:20-cv-11066-VSB Document 18 Filed 07/30/21 Page 1 of 2


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :                           7/30/2021
MELANIE DAMIAN,                                             :
                                                            :
                                         Plaintiff,         :
                                                            :        20-CV-11066 (VSB)
                           -against-                        :
                                                            :              ORDER
CLICK INTELLIGENCE LTD.,                                    :
                                                            :
                                         Defendant.         :
                                                            :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          Plaintiff filed this action on December 30, 2020. (Doc. 1.) I granted Plaintiff a four-

 month extension of time to serve Defendant through the method of service of process provided in

 the Hague Service Convention. (Doc. 10.) On June 1, 2021, counsel for Defendant filed a letter

 addressed to the Clerk of Court, providing their contact information and a “response” to

 Plaintiff’s suit. (Doc. 16.) In this filing, Defendant’s counsel appears to dispute jurisdiction and

 the merits of Plaintiff’s claims. (Id.) On June 18, 2021, Plaintiff filed a certificate of service,

 indicating that Defendant’s answer was due on July 23, 2021. (Doc. 17.)

          Defendant has not filed an answer or notice of appearance in this case, but its June 1,

 2021 filing indicates to me that defense counsel—based in the United Kingdom—might be under

 the false impression that they have noticed an appearance in this case and/or appropriately

 responded to Plaintiff’s complaint. Accordingly, it is hereby:

          ORDERED that defense counsel is directed to file a notice of appearance in this case on

 behalf of Defendant, and file an answer or otherwise respond to Plaintiff’s complaint, on or

 before August 30, 2021. It is Defendant’s responsibility to make sure that this notice of

 appearance and any answer or response to Plaintiff’s complaint comport with the Local Rules for
           Case 1:20-cv-11066-VSB Document 18 Filed 07/30/21 Page 2 of 2


the United States District Court for the Southern District of New York and my Individual Rules.

Defendant is warned that it risks default judgment if it fails to comply with this order.

         IT IS FURTHER ORDERED that Plaintiff is directed not to move for a default judgment

against Defendant at this time, given that I am extending Defendant’s deadline to answer or

otherwise respond to Plaintiff’s complaint.

         IT IS FURTHER ORDERED that Plaintiff is directed to email a copy of this Order to

defense counsel at the email provided at Document 16, and mail a copy of this Order to defense

counsel at the mailing address provided at Document 16, and then provide proof of service on

the docket, by August 4, 2021. I note that defense counsel is responsible for putting their contact

information on the docket and signing up for ECF notifications through notice(s) of appearance,

and that defense counsel should not expect to have subsequent orders in this case emailed or

mailed to them.

SO ORDERED.

Dated:     July 30, 2021
           New York, New York                      ________________________________
                                                   VERNON S. BRODERICK
                                                   United States District Judge
